Citation Nr: 0003339	
Decision Date: 02/09/00    Archive Date: 02/15/00

DOCKET NO.  96-37 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an original evaluation in excess of 20 percent 
for left shoulder impingement syndrome with cervical spine 
degenerative disease.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R.P. Harris, Counsel

INTRODUCTION

The appellant had nearly continuous active service from 
August 1967 to December 31, 1993 (including Southwestern Asia 
service in support of Operation Desert Shield/Storm).  This 
matter originally came before the Board of Veterans' Appeals 
(Board) on appeal from a July 1994 rating decision by the St. 
Petersburg, Florida, Regional Office (RO), which, in part, 
granted service connection and assigned a 10 percent rating 
for left shoulder impingement syndrome.  In May 1995, a 
hearing was held before a hearing officer at the RO.  

It is reiterated that after the Board's December 1996 remand 
of the issue of an increased rating for left shoulder 
impingement syndrome, the RO clarified, in response to the 
remand directives, that the left shoulder impingement 
syndrome was etiologically attributable to, and encompassed, 
cervical spine degenerative disease.  Therefore, the Board 
reframed that issue, in essence, as entitlement to an 
evaluation in excess of 10 percent for left shoulder 
impingement syndrome with cervical spine degenerative 
disease.  

In a September 24, 1998 decision, the Board denied 
appellant's claims of entitlement to service connection for 
residuals of a right ring finger laceration, arthritis of the 
hands and elbows, a gastrointestinal disorder, and residuals 
of a left thumb dislocation, all as not well grounded; denied 
an evaluation in excess of 20 percent for a low back 
disability, classified as myofascial strain, for the period 
on and subsequent, to March 28, 1998; and granted an 
increased rating of 10 percent, but no more, for a low back 
disability, classified as myofascial strain, for the period 
prior to March 28, 1998.  In that same decision, the Board 
granted an increased rating of 20 percent, but no more, for 
left shoulder impingement syndrome with cervical spine 
degenerative disease.

Thereafter, appellant appealed the Board's September 24, 
1998, decision to the United States Court of Appeals for 
Veterans Claims (formerly the United States Court of Veterans 
Appeals) (Court).  In an April 14, 1999 Order, the Court 
granted a joint motion to (a) vacate that part of the Board's 
September 24, 1998, decision that denied the issue of 
entitlement to an evaluation in excess of 20 percent for left 
shoulder impingement syndrome with cervical spine 
degenerative disease and to remand that issue to the Board 
for compliance with instructions in the motion; and (b) 
dismiss the appellant's appeal on the remaining issues.  

With regards to another procedural matter, in Fenderson v. 
West, 12 Vet. App. 119 (1999), the Court explained that there 
was a legal distinction between a claim for an "original" 
rating and an "increased" rating claim.  In light of the 
aforestated legal distinction in Fenderson, the Board has 
reframed the service-connected "increased rating" appellate 
issue as that delineated on the title page of this decision.  


REMAND

As background information with regards to the appellate issue 
in controversy, the RO, in its July 1994 rating sheet, stated 
that the service medical records "indicate the veteran 
incurred left shoulder pain secondary to weight lifting.  MRI 
indicated osteophytes at C5-6 and C4-5, bulging disc, neural 
foramina stenosis, hypertrophic facet arthritis, with mild 
impingement at C7-T1.  On VA examination, x-rays were normal 
of the left shoulder.  The veteran had full range of motion 
of the cervical spine and x-rays indicated spondylosis with 
narrowing at C5-6.  Diagnosis was of left shoulder 
impingement syndrome."  In the rating sheet, the RO granted 
service connection and assigned a rating for left shoulder 
impingement syndrome, coding it under Diagnostic Codes 5201-
5293; and stated that the next higher rating would "require 
evidence of limitation of motion of the cervical spine."  
Subsequently, the RO issued a Statement of the Case which set 
forth the provisions of Diagnostic Code 5201, which deals 
with limitation of arm motion, and Diagnostic Code 5293, 
which pertains to intervertebral disc disease.  In that 
Statement of the Case, in the pertinent laws and regulations 
section, the RO stated that "in accordance with the 
provisions of 38 C.F.R. [§] 4.20, impingement syndrome, left 
shoulder is rated analogous to arm limitation of motion and 
degenerative disk disease."  In the reasons for decision 
section in that Statement of the Case, the RO again stated 
that the next higher rating would "require evidence of 
limitation of motion of the cervical spine."

It is reiterated that after the Board's December remand, the 
RO clarified and conceded that the left shoulder impingement 
syndrome was etiologically attributable to, and encompassed, 
cervical spine degenerative disease.  Consequently, the Board 
in its September 24, 1998 decision, considered appellant's 
left shoulder impingement syndrome with cervical spine 
degenerative disease under Diagnostic Codes pertaining to the 
left upper extremity and cervical discogenic disease (5201, 
5290, and 5293).  

In the joint motion for remand, cited to in the April 14, 
1999 Court Order, it was stated that the Board had not 
provided adequate reasons or bases for its conclusion that 
appellant is not entitled to a separate rating for the 
musculoskeletal and neurologic aspects of his left shoulder 
impingement syndrome with cervical spine degenerative disease 
so as to comply with the Court's holdings in Bierman v. 
Brown, 6 Vet. App. 125 (1994) and Esteban v. Brown, 6 Vet. 
App. 259 (1994); and that in rating the service-connected 
disability, the Board had not adequately considered and 
discussed the Court's holding in DeLuca v. Brown, 8 Vet. 
App. 202 (1995), regarding the necessity of adequate 
examination reflecting the degree of limitation of motion due 
to pain, weakened movement, excess fatigability, or 
incoordination, and VAOPGCPREC 36-97 (Dec. 12, 1997), 
regarding the requirement that 38 C.F.R. §§ 4.40 and 4.45 be 
considered in determining a rating under Diagnostic Code 
5293.  

Additionally, the joint motion for remand stated that in the 
event the evidentiary record does not provide sufficient 
information as to pain on movement, weakened movement, excess 
fatigability, or incoordination, additional examination might 
be necessary.  It is the Board's opinion that since appellant 
was last afforded VA orthopedic and neurologic examinations 
in March 1998, more than a year and a half ago, he should be 
reexamined by the VA in order to ascertain the current 
severity and nature of his service-connected left shoulder 
impingement syndrome with cervical spine degenerative 
disease, including whether the left shoulder and cervical 
spine exhibit pain on motion, weakness, and related 
functional limitations, as required by DeLuca and 38 C.F.R. 
§§ 4.10, 4.40, 4.45.  Further, additional examination is 
indicated in order to fully respond to the requirements of 
the joint motion and Court's Order.

Accordingly, the remaining appellate issue is REMANDED for 
the following:

1.  The RO should arrange appropriate 
examinations, such as orthopedic and 
neurologic, to determine the nature and 
current severity of the service-connected 
left shoulder impingement syndrome with 
cervical spine degenerative disease.  The 
entire claims folder should be reviewed 
by the examiners prior to examinations.  
All indicated tests and studies should be 
performed, including, but not limited to, 
passive and active range of motion 
studies of the left shoulder and cervical 
spine expressed in degrees.  The 
examiners should record whether the left 
shoulder and cervical spine exhibit 
weakened movement, excess fatigability, 
or incoordination; and if so, describe 
the nature and severity thereof.  Any 
musculoskeletal and neurologic 
dysfunction involving the left shoulder 
and cervical spine should be described in 
detail.

The examiners are requested to specify 
whether any painful motion of the left 
shoulder and cervical spine is clinically 
elicited, and if so, the nature, 
location, and intensity of the pain 
should be described in detail.  Any 
objective indications of such pain should 
be described.  The examiner should elicit 
information as to precipitating and 
aggravating factors (i.e., movement, 
activity), effectiveness of any pain 
medication or other treatment for relief 
of pain, functional restrictions from 
pain on motion, and the effect the 
service-connected left shoulder 
impingement syndrome with cervical spine 
degenerative disease disability has upon 
appellant's daily activities.  The degree 
of functional impairment or interference 
with daily activities, if any, by the 
service-connected left shoulder 
impingement syndrome with cervical spine 
degenerative disease disability should be 
described in detail (e.g., any lifting 
restrictions).

2.  The RO should contact the appellant 
and request any evidence he has of 
functional impairment of the service 
connected disorder, to include records of 
medical treatment he might have or 
evidence that he has missed work, or been 
limited at work secondary to the 
disorder.

3.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

4.  The RO should readjudicate the issue 
of entitlement to an original evaluation 
in excess of 20 percent for left shoulder 
impingement syndrome with cervical spine 
degenerative disease, with consideration 
of applicable court precedents and 
statutory and regulatory provisions, 
including DeLuca and 38 C.F.R. §§ 4.10, 
4.40, 4.45.  Additionally, the RO should 
formally adjudicate whether appellant is 
entitled to separate ratings for the 
musculoskeletal and neurologic aspects of 
his left shoulder impingement syndrome 
with cervical spine degenerative disease.  

When this development has been completed, and if the benefit 
sought is not granted, the case should be returned to the 
Board for further appellate consideration, after compliance 
with appropriate appellate procedures, including issuance of 
a Supplemental Statement of the Case.  No action by the 
appellant is required until he receives further notice.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition warranted in this case, pending 
completion of the requested development.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


